DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed August 25, 2021.

Status of Claims
1.	Claims 1-5, 8-11 and 14-20 are pending and currently under consideration for patentability.  
Claims 6 and 7 are canceled as of the March 28, 2021 claim amendment.

Response to Amendment
2.	It appears that applicant has amended the claim set filed June 22, 2020 rather than amending March 28, 2021 claim set which was most recently rejected via non-final Office action on April 27, 2021.  Accordingly, even though the fluid pressure limitations added to independent claims 1 and 11 in the March 28, 2021 claim amendment are not recited or stricken from the most recent claim set presented August 25, 2021, examiner is treating these limitations as being stricken/removed from the claims.  Further, all claim amendments previously presented in the March 28, 2021 claim amendment that are not recited or stricken from the most recent claim set presented August 25, 2021 will also be considered as being stricken/removed from the claims.
	Please properly address this issue in future correspondences.

Response to Arguments
3.	Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive. Applicant argues that Wells et al. (US PGPUB 2013/0245496) fails to explicitly disclose that the drainage catheter system is modular, as claimed, and that the applicant has made a system which fits with all major manufacturers’ elements and thus provides a universal Fogarty Foley type of catheter that works with all known systems (the latter system advantages noted by applicant are not claimed or 
“…while Wells discloses the valve assembly (20) being formed of multiple components, including an elongated tubular member (30), inlet chamber (33), outlet chamber (34), connections (38, 39) and the internal valve (60; Figs. 1B, 2, 3, 7), Wells fails to explicitly disclose that the valve assembly is modular.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve assembly disclosed by Wells to be modular, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In the instant case, one having ordinary skill in the art would be motivated to have the valve assembly be modular so that the valve and associated housing elements can be easily separated and cleaned to be re-used in subsequent procedures.”
Accordingly, applicant has not argued examiner’s assertion of obviousness presented in the most recent rejection.  Therefore, examiner maintains the use of Wells as a primary reference in the present 35 USC 103 rejection.  It should also be noted that while applicant amended claims, there is no mention of where to find support for such amendments within the application, as originally filed.  Applicant never discloses the valve assembly as modular, however examiner has concluded that the limitation is supported.  Applicant also fails to disclose that each part of the valve assembly matches with and is able to be used with industry standard devices (amended claim 1); and that each piece of the discrete modular valve assembly are made of industry standard devices, and able to be attached to and replaced by the same (amended claim 20); and examiner has concluded that the application, as originally filed, fails to support such a limitation and has been deemed new matter.
Finally, applicant does not amend claim 11, and does not address or argue the rejection made in the most recent Office action; therefore, examiner maintains the previously applied rejection to claim 11. 

Claim Objections
4.	Claims 1 and 14 are objected to because of the following informalities: 
Claim 1, in line 18 recites “a second or closed position;” however, antecedent basis for this claimed structure is already provided in lines 10-11.  Accordingly, lines 10-11 should recite “[[a second preset, or closed position” and line 18 should recite “[[ the second preset, or closed position.”
Claim 14 depends from withdrawn dependent claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-5, 8-10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Amended claim 1 requires “each part [of the claimed valve assembly] matching with and able to be used with industry standard devices;” however, this limitation is not supported or described in the specification, as originally filed.   
Amended claim 20 requires that “each being modular or of discrete pieces and made of industry standard devices, and able to be attached to and replaced by the same;” however, this limitation is not supported or described in the specification, as originally filed.   
	Claims 2-5 and 8-10 are rejected for depending from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1-5, 8-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second preset" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "The (modular) drainage catheter system of claim 11" in the preamble of line 1; however, claim 11 does not require the drainage catheter system to be modular.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to why the word “modular” is in parenthesis.
claim 20, the amendment “each being modular or of discrete pieces and made of industry standard devices, and able to be attached to and replaced by the same” lacks clarity.  It is unclear as to what is being claimed as being modular or of discrete pieces and made of industry standard devices; each of what? For the purpose of examination, the limitation will be interpreted as “each component of the valve assembly being modular or of discrete pieces…” Additionally, it is unclear as to what “…made of industry standard devices…” entails. The term "industry standard devices" is not defined by the claim, the specification does not provide a standard for ascertaining what “industry standard devices” are forming the claimed modular or discrete pieces of the valve assembly, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, if the valve assembly is simply formed of discrete modular pieces of “industry standard devices, [that are] able to be attached to and replaced by the same,” this means that the claimed valve assembly is, as claimed, formed of well-known industry standard devices, making the valve assembly inherently well-known in the art.
Claims 2-5 and 8-10 are rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-5, 8-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US PGPUB 2013/0245496).

8.	With regard to claims 1-3 and 11, Wells discloses a drainage catheter system (catheter anti-reflux system, 100; Fig. 7) for draining fluid from a patient (abstract), the system (100) comprising in combination: a standard catheter (urinary catheter, 102) comprising an elongate tubular body (catheter tubing, 104) having a proximal end and a distal end, the proximal end having a drainage opening (to be placed within patient) and the distal end having at least a drainage port (inlet end portion, 36) in fluid communication with the drainage opening via a drainage lumen (lumen of 102) extending along a length of the body from the drainage opening side (at patient) to the drainage port (36; Fig. 7); a collection 
While Wells discloses that the adjustable outlet (68) of the valve (60) is only configured to move from the closed position to the open position in response to receipt of fluid flow from the drainage catheter (102) having a fluid pressure equal to or less than a predefined threshold (.03 psi or 2.11 cmH2O; [0018]; [0024]), Wells fails to explicitly disclose that the predefined threshold is 3 cmH2O or greater (“other than” as claimed in claim 3) gating the movement from closed to open position.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, Wells already discloses the valve (60) as having a low cracking pressure, and specifically notes a cracking pressure of about 2.11 cmH2O - accordingly, one having ordinary skill in the art would be motivated to determine an optimum cracking pressure of the valve, as such cracking pressure is a known result effective variable - and it would be routine to tailor the valve to provide a low predefined cracking threshold, similar to that which is already disclosed by Wells, in order to prevent migration of urine back into the urinary tract as suggested by Wells in paragraph [0013].
	With further regard to claim 1, while Wells discloses the valve assembly (20) being formed of multiple components, including an elongated tubular member (30), inlet chamber (33), outlet chamber (34), connections (38, 39) and the internal valve (60; Figs. 1B, 2, 3, 7), Wells fails to explicitly disclose that the valve assembly is modular.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve assembly disclosed by Wells to be modular, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In the instant case, one having ordinary skill in the art would be motivated to have the valve assembly be modular so that the valve and associated housing elements can be easily separated and cleaned to be re-used in subsequent procedures.

9.	With regard to claim 4, Wells, as modified in claim 2 above, discloses that the adjustable outlet (68) of the valve (60) is configured to move from the open position to the closed position in response to a lack of fluid flow from the drainage catheter (102) having a fluid pressure equal to or greater than said predefined threshold, or the threshold as otherwise set (.03 psi or 2.11 cmH2O; [0018]; [0024]).

With regard to claim 14, Wells discloses that the adjustable outlet (68) of the valve (60) is configured to move from the open position to the closed position in response to a lack of fluid flow from the drainage catheter (102) having a fluid pressure equal to or greater than a predefined threshold (.03 psi or 2.11 cmH2O; [0018]; [0024]).

11.	With regard to claims 5 and 15, Wells discloses that the adjustable outlet (68) of the valve (60) is configured to move from the open position to the closed position in response to receipt of fluid from the outlet end (34) of the housing (30; [0018-0019]).

12.	With regard to claims 8 and 16, While Wells discloses that the valve (60) comprises first and second elongated members (either side of slit, 64; Fig. 3) joined along respective longitudinal edges thereof. (Fig. 3; [0018]; Fig. 3), Wells is silent in regard to the first and second elongated members being sized to substantially span the valve inlet and valve outlet.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve slit disclosed by Wells to extend all the way through the truncated cone (62; Fig. 3) to provide elongated members substantially spanning the valve inlet and outlet, since duckbill valves are well-known in the art, and Wells suggests the use of different elastomeric materials in paragraph [0018] which may be more rigid, requiring additional length to the elongated members in order to provide the desired predetermined cracking threshold.

13.	With regard to claims 9 and 17, Wells discloses that the valve (60) is constructed of an elastomeric material ([0018]).

14.	With regard to claims 10 and 18, Wells discloses that the housing (30) of the valve assembly (20) is constructed of a transparent or translucent material configured to provide a view into an interior cavity of the housing (30; [0015]).

15.	With regard to claim 19, Wells discloses that the catheter (102) is a urinary catheter configured to drain urine from a patient's bladder and the collection device (108) is a urine collection bag (Fig. 7; abstract; [0013-0014]; [0023]).

16.	With regard to claim 20, Wells discloses that the valve assembly (20) is discrete (Fig. 1B) from the catheter (102) and collection device (108), each part of which is fully compatible with standard sizing and connection interfaces to join with (at 38, 39), or upgrade existing systems (Fig. 7; [0014] [0016]; [0023]).
While Wells discloses the valve assembly (20) being formed of multiple components, including an elongated tubular member (30), inlet chamber (33), outlet chamber (34), connections (38, 39) and the internal valve (60; Figs. 1B, 2, 3, 7), Wells fails to explicitly disclose that the drainage catheter system is modular.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drainage catheter system disclosed by Wells to be modular, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In the instant case, one having ordinary skill in the art would be motivated to have the valve assembly be modular so that the valve and associated housing elements can be easily separated and cleaned to be re-used in subsequent procedures.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781